 

INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into as of
this [·] day of April 2014, by and between Way Cool Imports, Inc., a Nevada
corporation (the “Corporation”), and the person whose name appears on the
signature page hereto (“Indemnitee”), who is currently serving in the capacity
of a director and/or officer of the Corporation.

 

RECITALS

 

WHEREAS, the Corporation and Indemnitee recognize that the interpretation of
ambiguous statutes, regulations and court opinions, the Articles (as defined
herein) and the Bylaws (as defined herein) and the vagaries of public policy,
are too uncertain to provide directors and officers of the Corporation with
adequate or reliable advance knowledge or guidance with respect to the legal
risks and potential liabilities to which they become personally exposed as a
result of performing their duties in good faith for the Corporation;

 

WHEREAS, the Corporation and Indemnitee are aware that individuals are often
reluctant to serve as directors and officers of a corporation unless they are
protected to the fullest extent permitted by law by comprehensive insurance and
indemnification;

 

WHEREAS, Section 78.7502, Section 78.751 and Section 78.752 of the Nevada
Revised Statutes (“NRS”), which set forth certain provisions relating to the
mandatory and permissive indemnification of, and advancement of expenses to,
officers and directors of a Nevada corporation by such corporation, are
specifically not exclusive of other rights to which those indemnified thereunder
may be entitled under any bylaw, agreement, vote of stockholders or
disinterested directors or otherwise, and, thus, does not by itself limit the
extent to which the Corporation may indemnify persons serving as its officers
and directors, provided such persons have met the applicable standard of
conduct;

 

WHEREAS, the Corporation desires to have Indemnitee continue to serve as a
director and/or officer of the Corporation, and, if applicable, to serve in any
other capacity as agreed by the Corporation and Indemnitee, free from concern
for unpredictable, inappropriate or unreasonable legal risks and personal
liabilities by reason of his or her acting in good faith in the performance of
his or her duty to the Corporation, and Indemnitee desires to continue to serve
(provided that he or she is furnished the indemnity provided for hereinafter) as
a director and/or officer of the Corporation and, if applicable, to serve in any
other capacity as agreed by Indemnitee and the Corporation; and

 

WHEREAS, after due consideration and investigation of the terms and provisions
of this Agreement and the various other options available to the Corporation and
Indemnitee in lieu thereof, the Board of Directors of the Corporation has
determined that the following Agreement is reasonable and prudent to retain
Indemnitee’s service to and on behalf of the Corporation.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Corporation and Indemnitee,
intending to be legally bound, do hereby agree as follows:

 

1.           Definitions. The following terms used in this Agreement shall have
the following meanings (unless otherwise expressly provided herein):

 

1.1.          “Articles” shall mean the Articles of Incorporation of the
Corporation filed with the Nevada Secretary of State on December 1, 2005, as
amended by that certain Certificate of Amendment to Articles of Incorporation
filed with the Nevada Secretary of State on June 7, 2011.

 

 

 

  

1.2.          “Board” shall mean the Board of Directors of the Corporation.

 

1.3.          “Bylaws” shall mean the Amended and Restated Bylaws of the
Corporation, as adopted by the Board of the Corporation on April [·], 2014.

 

1.4.          “Change in Control” means a change in control of the Corporation
of a nature that would be required to be reported in response to Item 6(e) of
Schedule 14A of Regulation 14A (or in response to any similar item on any
similar schedule or form) promulgated under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), whether or not the Corporation is then subject
to such reporting requirement; provided, however, that, without limitation, such
a Change in Control shall be deemed to have occurred if (a) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act), other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Corporation or a corporation owned directly or indirectly by the
stockholders of the Corporation in substantially the same proportions as their
ownership of stock of the Corporation, is or becomes the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Corporation representing 15% or more of the combined voting
power of the Corporation’s then outstanding securities without the prior
approval of at least a majority of the members of the Board in office
immediately prior to such person attaining such percentage interest; or
(b) there occurs a proxy contest, or the Corporation is a party to a merger,
consolidation, sale of assets, plan of liquidation or other reorganization not
approved by at least a majority of the members of the Board then in office, as a
consequence of which members of the Board in office immediately prior to such
transaction or event constitute less than a majority of the Board thereafter.

 

1.5.          “Corporation” shall mean Way Cool Imports, Inc., a Nevada
corporation, and its successors.

 

1.6.          “Disinterested Director” shall mean a director of the Corporation
who is not and was not a party to the Proceeding (as defined herein) in respect
of which indemnification is sought by Indemnitee.

 

1.7.          “Enterprise” shall mean any other corporation, partnership, joint
venture, trust, or other enterprise of which Indemnitee is or was serving at the
request of the Corporation, including QuantumSphere, Inc., a California
corporation, as a director, officer, employee or agent, where such Enterprise
shall include any service as a director, officer, employee or agent of the
Corporation which imposes duties on, or involves services by, such director,
officer, employee or agent with respect to an employee benefit plan, its
participants or beneficiaries; and a person who acts in good faith and in a
manner he or she reasonably believed to be in the interest of the participants
and beneficiaries of an employee benefit plan shall be deemed to have acted in a
manner “not opposed to the best interests of the Corporation” as referred to in
this Agreement.

 

1.8.          “Expenses” shall mean, without limitation, all reasonable
attorneys’ fees, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees and all other disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, or being or
preparing to be a witness in a Proceeding. Expenses also shall include expenses
incurred in connection with any appeal resulting from any Proceeding, including,
without limitation, the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent.

 

1.9.          “Indemnitee” shall mean the person whose name is set forth in the
preamble to this Agreement.

 

-2-

 

 

 

1.10.         “Indemnitee Undertaking” shall mean an undertaking by or on behalf
of Indemnitee to repay all such amounts paid, advanced or reimbursed to the
extent that it is ultimately determined that Indemnitee is not entitled to be
indemnified by the Corporation as authorized in this Agreement. The Indemnitee
Undertaking shall be substantially on the form of Exhibit A to this Agreement
and shall be accepted without reference to the financial ability of Indemnitee
to make such repayment.

 

1.11.         “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of the corporation law of the State of Nevada and
neither presently is, nor in the past three years has been, retained to
represent: (a) the Corporation or Indemnitee in any matter material to either
such party (other than with respect to matters concerning Indemnitee under this
Agreement, or of other indemnitees under similar indemnification agreements), or
(b) any other party to the Proceeding giving rise to a claim for indemnification
hereunder. Notwithstanding the foregoing, the term “Independent Counsel” shall
not include any person who, under the applicable standards of professional
conduct of the State of Nevada then prevailing, would have a conflict of
interest in representing either the Corporation or Indemnitee in an action to
determine Indemnitee’s rights under this Agreement. The Corporation agrees to
pay the reasonable fees and expenses of the Independent Counsel referred to
above and to fully indemnify such counsel against any and all Expenses, claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

 

1.12.         “NRS” shall mean the Nevada Revised Statutes, as amended from time
to time.

 

1.13.         “Proceeding” shall mean any threatened, pending or completed
action, suit, mediation, or proceeding, whether civil, criminal, administrative,
arbitrative or investigative, any appeal in such an action, suit, mediation, or
proceeding, and any inquiry or investigation that could lead to such an action,
suit, mediation, or proceeding. The final disposition of a Proceeding shall be
as determined by a settlement or the judgment of a court or other investigative
or administrative body. The Board shall not make a determination as to the final
disposition of a Proceeding.

 

2.           Agreement to Serve. Indemnitee agrees to continue to serve as a
director and/or officer of the Corporation or any Enterprise and, as Indemnitee
and the Corporation may agree in writing, in any other capacity for the
Corporation and/or as a director, officer, employee or agent of any other
Enterprise, for so long as he or she is duly elected or appointed and qualified
in accordance with the provisions of the NRS, the Articles and the Bylaws, or
until such time as he or she tenders a resignation. The Corporation acknowledges
that Indemnitee is relying on this Agreement in so serving.

 

2.1.          Duration of Agreement. This Agreement shall continue in effect for
so long as Indemnitee shall be subject to any pending or possible Proceeding,
even if Indemnitee shall have ceased to serve as a director and/or officer of
the Corporation or director, officer, employee or agent of any other Enterprise.

 

2.2.          Rights Continued. Subject to Section 2.1 above, the rights of
indemnification and to receive advancement of Expenses as provided by this
Agreement shall continue as to Indemnitee even though Indemnitee may have ceased
to be a director or officer of the Corporation, and shall inure to the benefit
of Indemnitee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

 

-3-

 

 

 

3.           Indemnity in Third Party Proceedings. Subject to Section 8 and
Section 9 of this Agreement, the Corporation shall indemnify, defend and hold
harmless Indemnitee to the fullest extent permitted or required by the laws of
the State of Nevada in effect as of the date hereof or as such laws may from
time to time hereafter be amended to increase the scope of such permitted
indemnification, if Indemnitee was or is a party or is threatened to be made a
party to any Proceeding (other than a Proceeding by or in the right of the
Corporation) by reason of the fact that Indemnitee is or was a director and/or
officer of the Corporation, or is or was serving at the request of the
Corporation as a director, officer, employee or agent of any other Enterprise,
against all Expenses, judgments, fines and amounts paid in settlement actually
and reasonably incurred by Indemnitee (or on his or her behalf) in connection
with such Proceeding or any claim, issue or matter therein, as long as:

 

3.1.          Indemnitee is not liable pursuant to NRS Section 78.138; or

 

3.2.          Indemnitee acted in good faith and in a manner which he or she
reasonably believed to be in or not opposed to the best interests of the
Corporation and, in the case of a criminal Proceeding, had no reasonable cause
to believe that Indemnitee’s conduct was unlawful.

 

Indemnitee shall have the right to employ Independent Counsel in any Proceeding
for which indemnification is available under this Section 3, subject to
Section 8 below.

 

4.           Indemnity in Proceedings By or In the Right of the Corporation.
Subject to Section 8 and Section 9 of this Agreement, the Corporation shall
indemnify, defend and hold harmless Indemnitee to the fullest extent permitted
or required by the laws of the State of Nevada in effect as of the date hereof
or as such laws may from time to time hereafter be amended to increase the scope
of such permitted indemnification, if Indemnitee was, or is a party or is
threatened to be made a party, to any Proceeding by or in the right of the
Corporation to procure a judgment in its favor by reason of the fact that
Indemnitee is or was a director and/or officer of the Corporation, or is or was
serving at the request of the Corporation as a director, officer, employee or
agent of any other Enterprise, against all Expenses actually and reasonably
incurred by Indemnitee (or on his or her behalf) in connection with the defense
or settlement of such Proceeding or any claim, issue or matter therein, as long
as:

 

4.1.          Indemnitee is not liable pursuant to NRS Section 78.138; or

 

4.2.          Indemnitee acted in good faith and in a manner which he or she
reasonably believed to be in or not opposed to the best interests of the
Corporation; provided, however;

 

4.3.          Indemnitee is not entitled to indemnification under this Section 4
in respect of any claim, issue or matter as to which Indemnitee shall have been
adjudged to be liable to the Corporation unless and only to the extent that the
Nevada State District Court or other court in which such Proceeding was brought
or is pending, shall determine upon application that, despite the adjudication
of liability but in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnity for such Expenses as the Nevada
State District Court or other court in such Proceeding shall deem proper.

 

Indemnitee shall have the right to employ Independent Counsel in any Proceeding
for which indemnification is available under this Section 4, subject to
Section 8 below.

 

5.           Reimbursement for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of the
fact that Indemnitee is or was a director and/or officer of the Corporation, or
is or was serving at the request of the Corporation as a director, officer,
employee or agent of any other Enterprise, a witness at the Corporation’s
request in any Proceeding to which Indemnitee is not a party, he or she shall be
reimbursed against all Expenses actually and reasonably incurred by Indemnitee
(or on his or her behalf) in connection therewith upon Indemnitee’s written
request therefor.

 

-4-

 

  

6.           Indemnification for Expenses of Successful Party. Notwithstanding
any other provision of this Agreement to the contrary, to the extent that
Indemnitee has been successful on the merits or otherwise (whether partially or
in full) in defense of any Proceeding referred to in Sections 3 and/or 4 of this
Agreement, or in defense of any claim, issue or matter therein, Indemnitee shall
be indemnified against all Expenses actually and reasonably incurred by
Indemnitee (or on his or her behalf) in connection therewith. For purposes of
this Section 6, and without limitation, if any claim, issue or matter in any
Proceeding referred to in Section 3 and/or Section 4 is disposed of, on the
merits or otherwise (including a disposition without prejudice), without (i) an
adjudication that the Indemnitee was liable to the Corporation, (ii) a plea of
guilty by the Indemnitee, (iii) an adjudication that the Indemnitee did not act
in good faith and in a manner the Indemnitee reasonably believed to be in or not
opposed to the best interests of the Corporation, and (iv) with respect to any
criminal proceeding, an adjudication that the Indemnitee had reasonable cause to
believe his or her conduct was unlawful, the Indemnitee shall be considered for
the purposes hereof to have been wholly successful with respect thereto.

 

7.           Advances of Expenses. Subject to the provisions of Sections 8 and
9, in the event that the Corporation does not assume the defense pursuant to
Section 8 of any Proceeding of which the Corporation receives notice under this
Agreement, Indemnitee shall have the right to advancement by the Corporation
prior to the final disposition of any Proceeding or any claim, issue or other
matter therein of any and all Expenses actually and reasonably incurred by
Indemnitee in defense of such Proceeding or any claim, issue or other matter
therein. Subject to Section 9, but without limiting the generality or effect of
the foregoing, in the event that the Corporation does not assume the defense
pursuant to Section 8 of any Proceeding of which the Corporation receives notice
under this Agreement, then within 10 business days after any request by
Indemnitee, the Corporation shall, in accordance with such request, (1) pay such
Expenses on behalf of Indemnitee, (2) advance to Indemnitee funds in an amount
sufficient to pay such Expenses or (3) reimburse Indemnitee for such Expenses;
provided, however, that Indemnitee shall repay any amounts actually advanced to
Indemnitee that, at the final disposition of the Proceeding to which the advance
related, were in excess of amounts paid or payable by Indemnitee in respect of
Expenses relating to, arising out of or resulting from such Proceeding; and
provided further the Corporation receives an Indemnitee Undertaking by or on
behalf of Indemnitee.

 

8.           Notice and Defense of a Proceeding. As a condition precedent to the
Indemnitee’s right to be indemnified, Indemnitee must notify the Corporation in
writing as soon as practicable of any Proceeding for which indemnity or
advancement will or could be sought, but delay will relieve the Corporation of
its obligations under this Agreement only if and to the extent that the
Corporation is materially prejudiced by said delay. With respect to any such
Proceeding of which the Corporation is so notified, the Corporation will be
entitled to participate therein at its own expense and/or to assume the defense
thereof at its own expense, with legal counsel reasonably acceptable to
Indemnitee. After notice from the Corporation to Indemnitee of its election so
to assume such defense, the Corporation shall not be liable to Indemnitee for
any legal or other Expenses subsequently incurred by Indemnitee in connection
with such Proceeding, other than as provided in this Section 8.

 

-5-

 

 

 

8.1.          Indemnitee shall have the right to employ Independent Counsel in
connection with such Proceeding, and the reasonable fees and expenses of such
counsel incurred after notice from the Corporation of its assumption of the
defense thereof shall be at the expense of Indemnitor unless (a) the employment
of counsel by Indemnitee has not been authorized in writing by the Corporation,
which consent shall not be unreasonably withheld, (b) counsel to Indemnitee
shall have reasonably concluded that there may be a conflict of interest or
position on any significant issue between the Corporation and Indemnitee in the
conduct of the defense of such Proceeding, or (c) the Corporation shall not in
fact have employed counsel to assume the defense of such action, in each of
which cases the reasonable legal fees and other Expenses of counsel for
Indemnitee shall be at the expense of and borne by the Corporation, except as
otherwise expressly provided by this Agreement, provided that Indemnitee’s
counsel shall cooperate reasonably with the Corporation’s counsel to minimize
the cost of defending claims against the Corporation and the Indemnitee, and in
no event shall the Corporation be required to bear the expense of more than one
counsel for all Indemnitees with respect to a Proceeding unless so approved by
the Corporation in writing. The Corporation shall not be entitled, without the
consent of Indemnitee, to assume the defense of any Proceeding brought by or in
the right of the Corporation or as to which counsel for Indemnitee shall have
reasonably made the conclusion provided for in clause (b) above. The Corporation
shall not be required to indemnify the Indemnitee under this Agreement for any
amounts paid in settlement of any Proceeding effected without its written
consent. The Corporation shall not settle any Proceeding in any manner that
would impose any penalty or limitation on the Indemnitee without the
Indemnitee’s written consent. Neither the Corporation nor the Indemnitee will
unreasonably withhold or delay their consent to any proposed settlement.

 

9.           Procedure for Determination of Entitlement to Indemnification.

 

9.1.          To obtain indemnification or advancement of Expenses under this
Agreement, Indemnitee shall submit to the Corporation a written request
therefor, including in such request such documentation and information as is
reasonably available to Indemnitee and is reasonably necessary to determine
whether and to what extent Indemnitee is entitled to indemnification or
advancement of Expenses.

 

9.2.          It is the express intention of the parties that Indemnitee be
entitled to indemnification hereunder to the fullest extent permitted by Nevada
law. Without limiting the generality or effect of the immediately preceding
sentence, and without excluding any other basis upon which Indemnitee may be
found to be entitled to indemnification hereunder, Indemnitee shall be entitled
to indemnification or advancement of expenses hereunder if (a) Indemnitee acted
in good faith and in a manner which he or she reasonably believed to be in or
not opposed to the best interests of the Corporation and, in the case of a
criminal Proceeding, had no reasonable cause to believe that Indemnitee’s
conduct was unlawful, or (b) Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding or any claim, issue or matter therein.

 

9.3.          Upon written request by Indemnitee for indemnification pursuant to
Section 9.1 of this Agreement, a determination, if required by applicable law,
with respect to Indemnitee’s entitlement thereto shall be made in the specific
case: (a) if a Change in Control shall have occurred, by Independent Counsel in
a written opinion to the Board, a copy of which shall be delivered to
Indemnitee; or (b) if a Change in Control shall not have occurred, (1) by a
majority vote of the Disinterested Directors, even though less than a quorum of
the Board, or (2) if there are no Disinterested Directors or, if the
Disinterested Directors so direct, by Independent Counsel in a written opinion
to the Board, a copy of which shall be delivered to Indemnitee, or (3) a
majority vote of a quorum of the outstanding shares of stock of all classes
entitled to vote for directors, voting as a single class, which quorum shall
consist of stockholders who are not at that time parties to the Proceeding in
question, or (4) a court of competent jurisdiction. If it is so determined that
Indemnitee is entitled to indemnification hereunder, payment to Indemnitee shall
be made within 60 days after receipt by the Corporation of the written request
for indemnification required pursuant to Section 9.1 hereof. Any Expenses
actually and reasonably incurred by Indemnitee in cooperating with the person,
persons or entity making the determination discussed in this Section 9.3 with
respect to Indemnitee’s entitlement to indemnification, shall be borne by the
Corporation (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Corporation hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.

 

-6-

 

 

 

9.4.          In the event the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to Section 9.3 hereof, the
Independent Counsel shall be selected as provided in this Section 9.4. If a
Change in Control shall not have occurred, the Independent Counsel shall be
selected by the Disinterested Directors, and the Corporation shall give written
notice to Indemnitee advising him or her of the identity of the Independent
Counsel so selected. If a Change in Control shall have occurred, the Independent
Counsel shall be selected by Indemnitee (unless Indemnitee shall request that
such selection be made by the Disinterested Directors, in which event the
preceding sentence shall apply), and Indemnitee shall give written notice to the
Corporation advising it of the identity of the Independent Counsel so selected.
In either event, Indemnitee or the Corporation, as the case may be, may, within
10 days after such written notice of selection shall have been given, deliver to
the Corporation or to Indemnitee, as the case may be, a written objection to
such selection; provided, however, that such objection may be asserted only on
the ground that the Independent Counsel so selected does not meet the
requirements of “Independent Counsel” as defined in this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. Absent a proper and timely objection, the person so selected shall
act as Independent Counsel. If such written objection is so made and
substantiated, the Independent Counsel so selected may not serve as Independent
Counsel unless and until such objection is withdrawn or a court has determined
that such objection is without merit. If, within 20 days after submission by
Indemnitee of a written request for indemnification pursuant to Section 9.3
hereof, no Independent Counsel shall have been selected and not objected to,
either the Corporation or Indemnitee may petition a court of competent
jurisdiction for resolution of any objection which shall have been made by the
Corporation or Indemnitee to the other’s selection of Independent Counsel and/or
for the appointment as Independent Counsel of a person selected by the Court or
by such other person as the Court shall designate, and the person with respect
to whom all objections are so resolved or the person so appointed shall act as
Independent Counsel under this Section 9.

 

9.5.          Indemnitee will be deemed a party to a Proceeding for all purposes
hereof if Indemnitee is named as a defendant or respondent in a complaint or
petition for relief in that Proceeding, regardless of whether Indemnitee is ever
served with process or makes an appearance in that Proceeding.

 

10.         Presumptions and Effect of Certain Provisions.

 

10.1.          Neither the failure of any of the Corporation, the Board or
Independent Counsel to have made a determination prior to the commencement of
any action pursuant to Section 11 of this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor an actual determination by the Corporation, the Board or
Independent Counsel that Indemnitee has not met such applicable standard of
conduct, shall be a defense to the action or create a presumption that
Indemnitee has not met the applicable standard of conduct.

 

10.2.          If the person, persons or entity empowered or selected under
Section 9 of this Agreement to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within 60 days after receipt
by the Corporation of a written request for indemnification, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and Indemnitee shall be entitled to such indemnification, absent (a) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not misleading, in connection with the
request for indemnification, which if such fact were previously known,
Indemnitee would not have been entitled to indemnification, or (b) a prohibition
of such indemnification under applicable law; provided, however, that such
60-day period may be extended for a reasonable time, not to exceed an additional
60-day period, if the person, persons or entity making the determination with
respect to entitlement to indemnification in good faith requires such additional
time for the obtaining or evaluating of documentation and/or information
relating thereto.

 

 

-7-

 

 

10.3.          The termination of any Proceeding or of any claim, issue or
matter therein, by judgment, order, settlement or conviction, or upon a plea of
nolo contendere or its equivalent, shall not, of itself, create a presumption
that Indemnitee is liable pursuant to NRS Section 78.138 or did not act in good
faith and in a manner that he or she reasonably believed to be in or not opposed
to the best interests of the Corporation, or, with respect to any criminal
Proceeding, had reasonable cause to believe that his or her conduct was
unlawful.

 

10.4.          For purposes of any determination of whether Indemnitee acted in
good faith and in a manner reasonably believed to be in or not opposed to the
best interests of the Corporation, and, with respect to any criminal Proceeding,
Indemnitee had no reasonable cause to believe his or her conduct was unlawful,
Indemnitee shall be deemed to have acted in good faith if, with respect to
Indemnitee’s action, Indemnitee relied reasonably and in good faith on the
records or books of account of the Corporation and any other Enterprise, or on
information, opinions, reports or statements, including financial statements and
other financial information, concerning the Enterprise or any other Person which
were prepared or supplied to Indemnitee by: (a) one or more officers or
employees of the Enterprise; (b) appraisers, engineers, investment bankers,
legal counsel or other Persons as to matters Indemnitee reasonably believed were
within the professional or expert competence of those Persons and who have been
selected with reasonable care by or on behalf of the Corporation or Enterprise;
and (c) any committee of the Board of Directors or equivalent managing body of
the Enterprise of which Indemnitee is or was, at the relevant time, not a
member. The provisions of this Section 10.4 shall not be deemed to be exclusive
or to limit in any way the other circumstances in which Indemnitee may be deemed
to have met the applicable standard of conduct set forth in this Agreement.

 

10.5.          The knowledge and/or actions, or failure to act, of any director,
officer, agent or employee of the Enterprise shall not be imputed to Indemnitee
for purposes of determining the right to indemnification under this Agreement.

 

10.6.          In connection with any determination by the Corporation as to
whether Indemnitee is entitled to be indemnified hereunder or in any judicial
proceeding brought under Section 11 of this Agreement, the Corporation shall
have the burden of proving that Indemnitee is not entitled to indemnification or
advancement of Expenses, unless otherwise required by law.

 

11.         Remedies of Indemnitee.

 

11.1.          In the event that (a) a determination is made pursuant to
Section 9 of this Agreement that Indemnitee is not entitled to indemnification
or advancement of expenses under this Agreement, (b) advancement of Expenses is
not made pursuant to Section 7 of this Agreement, (c) no determination of
entitlement to indemnification shall have been made within the time period
provided in Section 9.3 of this Agreement after receipt by the Corporation of
the written request for indemnification, (d) reimbursement or payment of
indemnification is not made pursuant to Section 5, Section 6 and/or
Section 9.2(b) of this Agreement, within 60 days after receipt by the
Corporation of a written request therefor, or (e) payment of indemnification
pursuant to Section 3 or Section 4 of this Agreement is not timely made after a
determination has been made, or deemed to have been made, that Indemnitee is
entitled to indemnification, Indemnitee shall be entitled to an adjudication by
the Nevada State District Court or a court of competent jurisdiction of his or
her entitlement to such indemnification or advancement of Expenses and appeals
therefrom, concluding in a final and unappealable judgment by the highest court
in Nevada. The Board shall not make a determination as to the final disposition
of such adjudication.

 

 

-8-

 

 

 

11.2.          In the event that a determination shall have been made pursuant
to Section 9 of this Agreement that Indemnitee is not entitled to
indemnification or advancement of expenses, any judicial proceeding commenced
pursuant to this Section 11 shall be conducted in all respects as a de novo
trial on the merits and Indemnitee shall not be prejudiced by reason of that
adverse determination.

 

11.3.          If a determination shall have been made pursuant to Section 9 of
this Agreement that Indemnitee is entitled to indemnification or advancement of
expenses, the Corporation shall be bound by such determination in any judicial
proceeding commenced pursuant to this Section 11, absent (a) a misstatement by
Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not misleading, in connection with the request for
indemnification, which if such fact were previously known, Indemnitee would not
have been entitled to indemnification or (b) a prohibition of such
indemnification under applicable law.

 

11.4.          In the event that Indemnitee, pursuant to this Section 11, seeks
a judicial adjudication of his or her rights under, or to recover damages for
breach of, this Agreement, Indemnitee shall be entitled to recover from the
Corporation, and shall be indemnified by the Corporation against, any and all
expenses (of the types described in the definition of Expenses in Section 1.8 of
this Agreement) actually and reasonably incurred by Indemnitee in such judicial
adjudication to the extent that it is determined in such judicial adjudication
that Indemnitee is entitled to indemnification or advancement of expenses.

 

11.5.          The Corporation shall be precluded from asserting in any judicial
proceeding commenced pursuant to this Section 11 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court that the Corporation is bound by all the provisions
of this Agreement.

 

12.         Indemnification and Advancement of Expenses Under this Agreement Not
Exclusive; Survival of Rights. The rights of indemnification and to receive
advancement of Expenses as provided by this Agreement shall not be deemed
exclusive of any other rights to which Indemnitee may be entitled under the
Articles or Bylaws, any other agreement, any vote of stockholders or
disinterested directors, the NRS, or otherwise. No amendment or alteration of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee prior to such amendment or alteration. To the extent that a
change in the NRS, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Articles, the Bylaws and this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change. No right or remedy herein conferred is
intended to be exclusive of any other right or remedy, and every other right and
remedy shall be cumulative and in addition to every other right and remedy given
hereunder or now or hereafter existing at law or in equity or otherwise. The
assertion or employment of any right or remedy hereunder, or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.

 

-9-

 

 

 

13.         Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification or to receive advancement by the
Corporation for a portion of the Expenses, judgments, fines, penalties or
amounts paid in settlement actually and reasonably incurred by Indemnitee (or on
his or her behalf) in connection with such Proceeding, or any claim, issue or
matter therein, but not, however, for the total amount thereof, the Corporation
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

 

14.         Contribution. If it is established, under Section 9 of this
Agreement or otherwise, that Indemnitee has the right to be indemnified under
this Agreement in respect of any claim, but that right is unenforceable by
reason of applicable law or public policy, then, to the fullest extent
applicable law permits, the Corporation, in lieu of indemnifying or causing the
indemnification of Indemnitee under this Agreement, will contribute to the
amount Indemnitee has incurred, whether for judgments, fines, penalties, excise
taxes, amounts paid or to be paid in settlement or for Expenses reasonably
incurred, in connection with that Proceeding, in such proportion as is deemed
fair and reasonable in light of all the circumstances of that Proceeding in
order to reflect: (1) the relative benefits Indemnitee and the Corporation have
received as a result of the event(s) or transactions(s) giving rise to that
Proceeding; or (2) the relative fault of Indemnitee and of the Corporation and
its other functionaries in connection with those event(s) or transaction(s).

 

15.         Liability Insurance. Subject to Section 2.1 of this Agreement, for
the duration of Indemnitee’s service as a director and/or officer of the
Corporation, and thereafter for so long as Indemnitee shall be subject to any
pending or possible Proceeding or of any claim, issue or matter therein, the
Corporation shall use commercially reasonable efforts (taking into account the
scope and amount of coverage available relative to the cost thereof) to cause to
be maintained in effect policies of directors’ and officers’ liability insurance
providing coverage for directors and/or officers of the Corporation that is at
least substantially comparable in scope and amount to that provided by the
Corporation’s current policies of directors’ and officers’ liability insurance.
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms.

 

16.         No Duplication of Payments. The Corporation shall not be liable
under this Agreement to make any payment of amounts otherwise indemnifiable
under this Agreement if, and to the extent that, Indemnitee is entitled to or
has otherwise actually received such payment under any contract, agreement or
insurance policy, the Articles or the Bylaws, or otherwise. Indemnitee hereby
releases the Corporation and its respective authorized representatives from any
claims for indemnification hereunder if and to the extent that Indemnitee
receives proceeds from any liability insurance policy or other third-party
source in payment or reimbursement for such Proceeding or claims. Indemnitee
hereby agrees to assign all proceeds Indemnitee receives under any such
insurance policy or third-party agreement to the extent of the amount of
indemnification made to Indemnitee under the terms of this Agreement.

 

17.         Subrogation. In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including without
limitation the execution of such documents as may be necessary to enable the
Corporation effectively to bring suit to enforce such rights.

 

18.         Exceptions. Notwithstanding any other provision in this Agreement,
but except as provided in Section 11.4 of this Agreement, the Corporation shall
not be obligated pursuant to the terms of this Agreement, to indemnify or
advance Expenses to Indemnitee with respect to any Proceeding, or any claim,
issue or matter therein, (1) brought or made by Indemnitee, unless the bringing
of such Proceeding or the making of such claim, issue or matter shall have been
approved by the Board, (2) in which a final judgment is rendered against
Indemnitee for an accounting of profits made from the purchase and sale or the
sale and purchase by Indemnitee of securities of the Corporation pursuant to the
provisions of Section 16(b) of the Exchange Act, or similar provisions of any
federal, state or local statute, (3) if a final adjudication establishes that
Indemnitee’s acts or omissions involved a breach of Indemnitee’s fiduciaries
duties and involved intentional misconduct, fraud or a knowing violation of the
law, or (4) charging an improper personal benefit to Indemnitee and Indemnitee
is adjudged liable on that basis, unless, in each case, the Nevada State
District Court or other court in which such Proceeding was brought or other
court of competent jurisdiction determines upon application that in view of all
the circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such Expenses.

 

-10-

 

 

 

19.         Contractual Rights. The right to be indemnified or to receive
advancement of Expenses under this Agreement (1) is a contract right based upon
good and valuable consideration, pursuant to which Indemnitee may sue, (2) is
and is intended to be retroactive and shall be available as to events occurring
prior to the date of this Agreement, and (3) shall continue after any rescission
or restrictive modification of this Agreement as to events occurring prior
thereto.

 

20.         General Provisions.

 

20.1.          No Construction as an Employment Agreement or Any Other
Commitment. Nothing contained in this Agreement shall be construed as giving
Indemnitee any right to be retained in the employ or as an officer of the
Corporation or any of its subsidiaries, if Indemnitee currently serves as an
officer of the Corporation, or to be renominated or reelected as a director of
the Corporation, if Indemnitee currently serves as a director of the
Corporation.

 

20.2.          Notices. Any notice or other communication required or permitted
to be given or made to the Corporation or Indemnitee pursuant to this Agreement
shall be given or made in writing (a) three business days after being deposited
in the United States mail, with return receipt requested and postage thereon
prepaid, (b) upon delivery, when delivered personally or by overnight national
courier or express delivery, or (c) upon delivery, when sent by facsimile and
provided confirmation of receipt is obtained, addressed to the person to whom
such notice or communication is directed at the address of such person on the
records of the Corporation. Any such notice or communication to the Corporation
shall be addressed to the Secretary of the Corporation at the address of the
Corporation’s principal executive office set forth in the signature page of this
Agreement.

 

20.3.          Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever,
the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby. To the fullest extent possible, the
provisions of this Agreement shall be construed so as to give effect to the
intent manifested by the provisions held invalid, illegal or unenforceable, and
any provision or provisions held to be invalid, illegal or unenforceable for any
reason whatsoever shall be deemed reformed to the extent necessary to conform to
applicable law and to give the maximum effect to the intent of the parties
hereto.

 

20.4.          Successors; Binding Agreement. The Corporation shall use its
commercially reasonable efforts to cause any successor (whether direct or
indirect by purchase, merger, consolidation or otherwise to all or substantially
all of the business or assets of the Corporation), by written agreement in form
and substance reasonably satisfactory to Indemnitee, to expressly assume and
agree to perform this Agreement in the same manner and to the same extent that
the Corporation would be required to perform if no such succession had taken
place. As used in this Agreement, “Corporation” shall mean the Corporation as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that executes and delivers the agreement provided for in this Section
or that otherwise becomes bound by the terms and provisions of this Agreement by
operation of law. This Agreement shall be binding upon the Corporation and its
successors and assigns (including, without limitation, any direct or indirect
successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Corporation).

 

-11-

 

 

 

20.5.          Counterparts, Modification. This Agreement may be executed in
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same instrument, and either party
hereto may execute this Agreement by signing any such counterpart. No provisions
of this Agreement may be modified, waived or discharged unless such waiver,
modification or discharge is agreed to in writing and signed by Indemnitee and
an appropriate authorized officer of the Corporation. No waiver by any party at
any time of any breach by any other party of, or compliance with, any condition
or provision of this Agreement to be performed by any other party shall be
deemed a waiver of similar or dissimilar provisions or conditions at the same
time or at any prior or subsequent time.

 

20.6.          Headings, Gender. Section headings are not to be considered part
of this Agreement, are solely for convenience of reference, and shall not affect
the meaning or interpretation of this Agreement or any provision set forth
herein. Pronouns in masculine, feminine and neuter genders shall be construed to
include any other gender, and words in the singular form shall be construed to
include the plural and vice versa, unless the context otherwise requires.

 

20.7.          Exclusive Jurisdiction; Governing Law. The Corporation and
Indemnitee agree that all disputes in any way relating to or arising under this
Agreement, including, without limitation, any action for advancement of Expenses
or indemnification, shall be litigated, if at all, exclusively in the Nevada
courts, and if necessary, the corresponding appellate courts. This Agreement
shall be governed by and construed and enforced in accordance with the laws of
the State of Nevada applicable to contracts made and to be performed in such
state without giving effect to its principles of conflicts of laws. The
Corporation and Indemnitee (a) expressly submit themselves to the personal
jurisdiction of the Nevada courts for purposes of any action or proceeding
arising out of or in connection with this Agreement, (b)  waive any objection to
the laying of venue of any such action or proceeding in the Nevada courts, and
(c) waive, and agree not to plead or to make, any claim that any such action or
proceeding brought in the Nevada courts has been brought in an improper or
otherwise inconvenient forum.

 

20.8.          Effect of Federal Law. Both the Corporation and Indemnitee
acknowledge that in certain instances, federal law will override Nevada law and
prohibit the Corporation from indemnifying its officers and directors. The
Corporation and Indemnitee specifically acknowledge that the Securities and
Exchange Commission has taken the position that indemnification is not
permissible for liabilities arising under certain federal securities laws, and
federal law prohibits indemnification for certain violations of the Employee
Retirement Income Security Act.

 

20.9.          Savings Clause. Nothing in this Agreement is intended to require
or shall be construed as requiring the Corporation to do or fail to do any act
in violation of applicable law. The provisions of this Agreement (including any
provision within a single section, paragraph or sentence) shall be severable in
accordance with this Section 20.9. If this Agreement or any portion thereof
shall be invalidated on any ground by any court of competent jurisdiction, the
Corporation shall nevertheless indemnify Indemnitee as to Expenses, judgments,
fines and penalties with respect to any Proceeding to the fullest extent
permitted by any applicable portion of this Agreement that shall not have been
invalidated or by any other applicable law, and this Agreement shall remain
enforceable to the fullest extent permitted by law.

 

[SIGNATURE PAGE TO FOLLOW]

 

-12-

 

 

 

IN WITNESS WHEREOF, the Corporation and Indemnitee have executed this
Indemnification Agreement as of the date and year first above written.

 

“CORPORATION”           WAY COOL IMPORTS, INC.,   ADDRESS:   a Nevada
corporation         2905 Tech Center Drive       Santa Ana, CA 92705 By:    
Attn:  Corporate Secretary Name:     Telephone: 714.545.6266 Title:    
Facsimile: 714.545.6265         “INDEMNITEE”   ADDRESS:                 By:    
        Telephone:     (Print name)   Facsimile:  

 



SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT



 

-13-

 

 

EXHIBIT A

 

INDEMNITEE’S UNDERTAKING

 

___________, 20_____

 

Way Cool Imports, Inc.

2905 Tech Center Drive

Santa Ana, CA 92705

Attn: Corporate Secretary

 

Re: Indemnification Agreement

 

Ladies and Gentlemen:

 

Reference is made to the Indemnification Agreement dated as of April [·], 2014
by and between Way Cool Imports, Inc., a Nevada corporation (the “Corporation”),
and the undersigned Indemnitee (the “Agreement”), and particularly to Section 7
thereof relating to the advancement by the Corporation of certain Expenses
incurred by the undersigned Indemnitee. Capitalized terms used and not otherwise
defined in this Indemnitee’s Undertaking shall have the respective meanings
given to such terms in the Agreement.

 

The types and amounts of Expenses incurred by or on behalf of the undersigned
Indemnitee are itemized on Attachment I to this Indemnitee’s Undertaking. The
undersigned Indemnitee hereby requests that the total amount of these Expenses
(the “Advanced Amount”) be paid by the Corporation in advance of the final
disposition of such Proceeding in accordance with the Agreement.

 

The undersigned Indemnitee hereby agrees to repay the Advanced Amount to the
Corporation to the extent that it is determined, following the final disposition
of such Proceeding and in accordance with Section 9, that the undersigned
Indemnitee is not entitled to be indemnified therefor by the Corporation.

 

Very truly yours,

 

[Signature]

 

[Name of Indemnitee (Type or Print)]

 

A-1

 

 

ATTACHMENT I TO
INDEMNITEE’S UNDERTAKING

 

ITEMIZATION OF
TYPES AND AMOUNTS OF EXPENSES

 

Attached hereto are receipts, statements or invoices for the following
qualifying Expenses which Indemnitee represents have been actually and
reasonably incurred by Indemnitee in connection with a Proceeding:

 



    Type   Amount   Notes 1.             2.             3.             4.      
      5.                 Total:        



 



ATTACHMENT A TO INDEMNITEE’S UNDERTAKING

  

A-2

 

